UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-15052 (Exact name of registrant as specified in its charter) Connecticut 06-1541045 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 157 Church Street, New Haven, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:203-499-2000 None (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares outstanding of the issuer’s only class of common stock, as of July 31, 2012 was 50,665,114. INDEX PART I.FINANCIAL INFORMATION Page Number Item 1. Financial Statements and Supplementary Data. 3 -Consolidated Statement of Income for the three and six months ended June 30, 2012 and 2011. 3 -Consolidated Statement of Comprehensive Income for the three and six months ended June 30, 2012 and 2011. 3 -Consolidated Balance Sheet as of June 30, 2012 and December 31, 2011. 4 -Consolidated Statement of Cash Flows for the six months ended June 30, 2012 and 2011. 6 -Notes to Consolidated Financial Statements. 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 26 -Major Influences on Financial Condition. 26 -Liquidity and Capital Resources. 31 -Critical Accounting Policies. 33 -Off-Balance Sheet Arrangements. 33 -New Accounting Standards. 34 -Results of Operations. 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 38 Item 4. Controls and Procedures. 38 PART II.OTHER INFORMATION Item 1A. Risk Factors. 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 39 Item 6. Exhibits. 39 SIGNATURES 40 - 2 - Index PART 1.FINANCIAL INFORMATION Item 1.Financial Statements UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF INCOME (In Thousands except per share amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Operating Revenues $ Operating Expenses Operation Purchased power Natural gas purchased Operation and maintenance Transmission wholesale Depreciation and amortization (Note F) Taxes - other than income taxes (Note F) Total Operating Expenses Operating Income Other Income and (Deductions), net (Note F) Interest Charges, net Interest on long-term debt Other interest, net (Note F) Amortization of debt expense and redemption premiums Total Interest Charges, net Income Before Income Taxes, Equity Earnings Income Taxes (Note E) Income Before Equity Earnings Income from Equity Investments Net Income Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests 13 14 39 28 Net Income attributable to UIL Holdings $ Average Number of Common Shares Outstanding - Basic Average Number of Common Shares Outstanding - Diluted Earnings Per Share of Common Stock - Basic (Note A): $ Earnings Per Share of Common Stock - Diluted (Note A): $ Cash Dividends Declared per share of Common Stock $ UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME For the Threeand Six Months Ended June 30, 2012 and 2011 (Thousands of Dollars) Three Months Ended Six Months Ended June 30, June 30, Net Income $ Other Comprehensive Income (Loss), net ) ) Comprehensive Income Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests 13 14 39 28 Comprehensive Income attributable to UIL Holdings $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 3 - Index UIL HOLDINGS CORPORATION CONSOLIDATED BALANCE SHEET ASSETS (In Thousands) (Unaudited) June 30, December 31, Current Assets Unrestricted cash and temporary cash investments $ $ Restricted cash Accounts receivable less allowance of $12,155 and $10,939, respectively Unbilled revenues Current regulatory assets(Note A) Natural gas in storage, at average cost Deferred income taxes Refundable taxes Current portion of derivative assets (Note A) Other Total Current Assets Other investments Equity investment in GenConn (Note A) Other Total Other investments Net Property, Plant and Equipment Regulatory Assets (future amounts due from customers through the ratemaking process) (Note A) Deferred Charges and Other Assets Unamortized debt issuance expenses Other long-term receivable Derivative assets (Note A) Goodwill Other Total Deferred Charges and Other Assets Total Assets $ $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 4 - Index UIL HOLDINGS CORPORATION CONSOLIDATED BALANCE SHEET LIABILITIES AND CAPITALIZATION (In Thousands) (Unaudited) June 30, December 31, Current Liabilities Line of credit borrowings $ $ Current portion of long-term debt Accounts payable Dividends payable Accrued liabilities Current regulatory liabilities (Note A) Taxes accrued Interest accrued Current portion of derivative liabilities (Note A) Total Current Liabilities Noncurrent Liabilities Pension accrued Connecticut Yankee contract obligation (Note J) Other post-retirement benefits accrued Derivative liabilities (Note A) Other Total Noncurrent Liabilities Deferred Income Taxes (future tax liabilities owed to taxing authorities) Regulatory Liabilities (future amounts owed to customers through the ratemaking process) (Note A) Commitments and Contingencies (Note J) Capitalization (Note B) Long-term debt, net of unamortized discount and premium Preferred Stock of Subsidiary Redeemable preferred stock, noncontrolling interests Common Stock Equity Common stock Paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) ) Net Common Stock Equity Total Capitalization Total Liabilities and Capitalization $ $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 5 - Index UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (In Thousands) (Unaudited) Six Months Ended June 30, Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes Allowance for funds used during construction (AFUDC) - equity ) ) Stock-based compensation expense (Note A) Pension expense Undistributed (earnings) losses in equity investments ) ) Deferred purchased gas Deferred Transmission (income) expense ) Other non-cash items, net ) Changes in: Accounts receivable, net ) Unbilled revenues Natural gas in storage Accounts payable ) ) Interest accrued ) Taxes accrued/refundable, net ) Accrued liabilities ) ) Accrued pension ) ) Equity investment in GenConn - Other assets Other liabilities ) ) Total Adjustments Net Cash provided by Operating Activities Cash Flows from Investing Activities Related party note receivable - ) Plant expenditures including AFUDC debt ) ) Acquisition of gas companies, net of cash acquired - Changes in restricted cash ) Deposits in New England East West Solution (NEEWS) (Note C) ) ) Other ) Net Cash (used in) Investing Activities ) ) Cash Flows from Financing Activities Issuances of common stock ) Issuances of long-term debt Payments on long-term debt ) ) Line of credit borrowings (repayments), net ) ) Payment of common stock dividend ) ) Bank overdrafts Other ) ) Net Cash provided by Financing Activities ) ) Unrestricted Cash and Temporary Cash Investments: Net change for the period ) ) Balance at beginning of period Balance at end of period $ $ Non-cash investing activity: Plant expenditures included in ending accounts payable $ $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 6 - Index UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) The accompanying notes should be read in conjunction with the Notes to Consolidated Financial Statements included in UIL Holdings Corporations’ (UIL Holdings) Annual Report on Form 10-K for the fiscal year ended December 31, 2011. (A) BUSINESS ORGANIZATION AND STATEMENT OF ACCOUNTING POLICIES UIL Holdings is headquartered in New Haven, Connecticut, where its senior management maintains offices and is responsible for overall planning, operating and financial functions.The primary business of UIL Holdings is ownership of its operating regulated utility businesses.The utility businesses consist of the electric distribution and transmission operations of The United Illuminating Company (UI) and the natural gas transportation, distribution and sales operationsof The Southern Connecticut Gas Company (SCG), a subsidiary of Connecticut Energy Corporation (CEC), Connecticut Natural Gas Corporation (CNG), a subsidiary of CTG Resources, Inc. (CTG), and The Berkshire Gas Company (Berkshire), a subsidiary of Berkshire Energy Resources (BER, and together with SCG, CNG, Berkshire, CEC and CTG, the Gas Companies).Each of CEC, CTG and BER is a holding company whose sole business is ownership of its respective operating regulated gas utility. UI is also a 50-50 joint venturer with NRG Energy, Inc. (NRG) in GCE Holding LLC, whose wholly owned subsidiary, GenConn Energy LLC (collectively, GenConn) was chosen by the Public Utilities Regulatory Authority (PURA) to build and operate new peaking generation plants in Devon (GenConn Devon) and Middletown (GenConn Middletown), to help address Connecticut’s need for power generation during the heaviest load periods. Basis of Presentation The year-end balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America (GAAP).Certain information and footnote disclosures, which are normally included in financial statements prepared in accordance with GAAP, have been condensed or omitted in accordance with Securities and Exchange Commission (SEC) rules and regulations.UIL Holdings believes that the disclosures made are adequate to make the information presented not misleading.The information presented in the Consolidated Financial Statements reflects all adjustments which, in the opinion of UIL Holdings, are necessary for a fair statement of the financial position and results of operations for the interim periods described herein.All such adjustments are of a normal and recurring nature.The results for the six month period ended June 30, 2012 are not necessarily indicative of the results for the entire fiscal year ending December 31, 2012. The Company has revised its previously issued quarterly financial statements to correctan errorin the 2011 Consolidated Financial Statements. The effect of this revision on the financial statements isa $4.6 million and a $13.5 million adjustment increasing depreciation and amortization expense and decreasing operation and maintenance expense in the Consolidated Statement of Income for the three and six month periods ended June 30, 2011, respectively.Corresponding adjustments were made within net cash provided by operating activities in the Consolidated Statement of Cash Flows for the six-month period ended June 30, 2011. These adjustments were not considered tobe material individually or in the aggregate to previously issued financial statements. - 7 - Index UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) Derivatives UIL Holdings’ regulated subsidiaries are parties to contracts, and involved in transactions, that are derivatives.The fair values of the gross derivative assets and liabilities as of June 30, 2012 and December 31, 2011 were as follows: June 30, 2012 (In Thousands) Current Portion Noncurrent Portion Current Portion Noncurrent Portion Derivative Assets Derivative Assets Derivative Liabilities Derivative Liabilities Contracts for differences $ $ $ ) $ ) Weather insurance contracts - - - Total derivative assets/(liabilities), gross $ $ $ ) $ ) December 31, 2011 (In Thousands) Current Portion Noncurrent Portion Current Portion Noncurrent Portion Derivative Assets Derivative Assets Derivative Liabilities Derivative Liabilities Contracts for differences $ $ $ ) $ ) Weather insurance contracts - - - Total derivative assets/(liabilities), gross $ $ $ ) $ ) Contracts for Differences (CfDs) Pursuant to Connecticut’s 2005 Energy Independence Act (EIA), PURA solicited bids to create new or incremental capacity resources in order to reduce federally mandated congestion charges, and selected four new capacity resources.To facilitate the transactions between selected capacity resources and Connecticut electric customers, and provide the commitment necessary for owners of these resources to obtain necessary financing, PURA required that UI and The Connecticut Light and Power Company (CL&P) execute long-term contracts with the selected resources.In August 2007, PURA approved four CfDs, each of which specifies a capacity quantity and a monthly settlement that reflects the difference between a forward market price and the contract price.UI executed two of the contracts and CL&P executed the other two contracts.The cost of the contracts will be paid by customers and will be subject to a cost-sharing agreement whereby approximately 20% of the cost is borne by UI customers and approximately 80% by CL&P customers. PURA has determined that costs associated with these CfDs will be recoverable by UI and CL&P, and in accordance with ASC 980 “Regulated Operations,” UI has deferred recognition of costs (a regulatory asset) or obligations (a regulatory liability).The CfDs are marked-to-market in accordance with ASC 815 “Derivatives and Hedging.”For those CfDs signed by CL&P, UI records its approximate 20% portion, pursuant to the cost-sharing agreement noted above.As of June 30, 2012, UI has recorded a gross derivative asset of $81.6 million, a regulatory asset of $178.3 million, and a gross derivative liability of $259.9 million ($157.9 million of which is related to UI’s portion of CL&P’s derivative liabilities).See Note (K) “Fair Value of Financial Instruments” for additional CfD information. The unrealized gains and losses from fair value adjustments to these derivatives recorded in regulatory assets or regulatory liabilities for the three and six month periods ended June 30, 2012 and 2011 were as follows: Three Months Ended Six Months Ended June 30, June 30, (In Thousands) (In Thousands) Regulatory Assets - Derivative liabilities $ $ $ ) $ Regulatory Liabilities - Derivative assets $
